Citation Nr: 0606237	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from December 1950 to 
January 1954.  His service records show that he served in the 
Korean Conflict and was awarded the Combat Infantryman Badge.  
The appellant in this appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2002 and 
May 2002 by the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, inter 
alia, denied the appellant's claims of entitlement to service 
connection for the veteran's cause of death and to Dependency 
and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 
1318(b).

In August 2004, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, by rating decision of October 2005, the denials 
of service connection for the veteran's cause of death 
38 U.S.C.A. § 1318(b) DIC benefits were confirmed.  The case 
was returned to the Board in November 2005 and the appellant 
now continues her appeal.

The Board notes that in September 2000 the veteran had filed 
claims for VA compensation for residuals of a stroke, severe 
anemia, and diverticulosis, as well as special monthly 
compensation for regular aid and attendance or at the 
housebound rate.  These claims were denied in a March 2001 
rating decision and the veteran filed a timely notice of 
disagreement in July 2001.  The RO responded with a letter in 
August 2001 requesting that the veteran inform VA if he 
wanted to pursue an appeal through a Decision Review Officer 
or through the traditional appeal process.  However, no reply 
was ever received from the veteran before he died in late 
September 2001.  Thereafter, in mid-October 2001, the 
appellant filed an application for Dependency and Indemnity 
Compensation, death pension, and accrued benefits by a 
surviving spouse or child (including death compensation if 
applicable) on a VA 21-534 Form.  The claims for VA 
compensation for residuals of a stroke, severe anemia, and 
diverticulosis, as well as special monthly compensation for 
regular aid and attendance or at the housebound rate, are 
thus pending matters for purposes of a claim for accrued 
benefits.  As these issues have not been adjudicated and, as 
will be discussed below, are not inextricably intertwined 
with the claims for currently on appeal, they referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in September 2001; his death certificate 
listed his cause of death as end stage chronic obstructive 
pulmonary disease, with probable lung cancer noted as another 
significant condition that contributed to his death.

2.  The veteran's only service-connected disability at the 
time of his death was post-traumatic stress disorder with 
dysthymic disorder, which was rated 50 percent from April 18, 
1988 to July 26, 1989; 70 percent from July 27, 1989 to 
September 9, 1993; and 100 percent from September 10, 1993, 
until the veteran's death.

3.  There is no current allegation of clear and unmistakable 
error in any prior decision regarding the evaluation assigned 
to the veteran's service-connected post-traumatic stress 
disorder with dysthymic disorder.


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of a disability of 
service origin.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2005).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318(b) have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claims were received in October 2001.  She 
was notified of the provisions of the VCAA in correspondence 
dated in August and December 2004.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The late veteran's service medical records and all relevant 
post-service VA and private treatment records have been 
obtained and associated with the evidence.  These include his 
death certificate and the records relating to his final 
treatment at a VA facility in September 2001, at which he was 
discharged to return home, where he expired several days 
afterwards.  The appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Entitlement to service connection for the veteran's cause of 
death.

The veteran's death certificate shows that he died in 
September 2001 of end stage chronic obstructive pulmonary 
disease (COPD), with probable lung cancer listed as a 
condition that contributed to his death.  The death 
certificate indicates that the veteran died at his home and 
that no autopsy was performed.  At the time of his death, the 
veteran was service-connected for post-traumatic stress 
disorder (PTSD) with dysthymic disorder, which was rated 100 
percent disabling.

The veteran's service medical records show normal findings on 
examination of his respiratory system on enlistment 
examination in December 1950.  Although he was treated for an 
acute upper respiratory infection during service, on 
separation examination in January 1954 his respiratory system 
was within normal limits and no evidence of lung disease or 
other abnormalities was detected on chest X-ray.

Post-service medical records from VA and private sources show 
that the veteran had a tobacco smoking habit.  The reports of 
VA and private examinations conducted in 1964, 1966, 1967, 
1969, 1970, and 1977 show no clear-cut diagnosis of a chronic 
respiratory disease.  A diagnosis of COPD was first 
established in the clinical record in March 1978.  This 
diagnosis was noted at the veteran's last medical treatment 
in September 2001, several days before his death.  According 
to the September 2001 reports, the COPD was exacerbated by 
pneumonia.  In addition to his service-connected PTSD, at the 
time immediately prior to his death the veteran was also 
noted to have a medical history of non-service-connected 
disabilities that included a stroke with residual left-sided 
weakness, coronary artery disease, the presence of a right 
upper lobe mass in his lung that was attributed to a possible 
carcinoma, hyperlipidemia, hypertension, peptic ulcer 
disease, and gastroesophageal reflux disease.

The veteran's widow and his daughter have submitted written 
statements that, in general, assert that there exists a link 
between the veteran's cause of death and his period of 
military service, such that service connection for his cause 
of death should be allowed.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the veteran's officially-listed immediate cause of death from 
end stage COPD with probable lung cancer as a contributing 
factor.  His service medical records do not show a clear-cut 
diagnosis of COPD, cancer, or any other chronic disease of 
his respiratory system during his period of military service.  
The post-service medical records also do not show onset of 
metastatic disease of his pulmonary system to a compensably 
disabling degree within one year following his separation 
from active duty in January 1954 to permit service connection 
for lung cancer on a presumptive basis.  The objective 
medical evidence also does not establish any causative or 
contributory relationship between the veteran's service-
connected psychiatric disorder, diagnosed as PTSD with 
dysthymic disorder, with his death by end stage COPD with 
probable lung cancer.  In view of the foregoing discussion, 
the Board concludes that the evidence does not support the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death.  Her appeal in this regard is 
therefore denied.

To the extent that the appellant and her daughter assert the 
existence of a link between the veteran's cause of death and 
his period of military service based upon their own knowledge 
of medicine and their familiarity with the late veteran's 
medical history, as the record does not show that they have 
received the requisite formal medical training and 
accreditation to make medical diagnoses or present opinions 
regarding issues of medical causation and etiology, their 
statements in this regard are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

(The Board notes that the unadjudicated claims of entitlement 
to service connection for residuals of a stroke, severe 
anemia, and diverticulosis, and for special monthly 
compensation for regular aid and attendance or at the 
housebound rate for accrued benefits purposes, pertain to the 
veteran's circulatory and digestive systems.  As these 
systems are not associated with his diseased upper 
respiratory system that caused his death, or with his 
service-connected psyche, they are not inextricably 
intertwined with the current appeal.)



Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1318(b).

As previously discussed, the late veteran served in combat in 
the Korean Conflict.  His service records do not establish 
that he was not a prisoner of war.  He was honorably 
discharged from active duty in January 1954.  The record 
reflects that he died in September 2001 and the Board has 
determined in this decision that his cause of death was not 
related to his period of military service.

The veteran's only service-connected disability at the time 
of his death was post-traumatic stress disorder with 
dysthymic disorder, which was rated 50 percent from April 18, 
1988 to July 26, 1989; 70 percent from July 27, 1989 to 
September 9, 1993; and 100 percent from September 10, 1993, 
until the veteran's death.  Thus, a 100 percent rating for 
his service-connected psychiatric disorder was in continuous 
effect for only a period of slightly more than eight years at 
the time of his death.

At the time of the veteran's death, there was no allegation 
of clear and unmistakable error in any prior decision 
regarding the evaluation assigned to the veteran's service-
connected post-traumatic stress disorder with dysthymic 
disorder.  The Board notes that in September 2000, the 
veteran had filed claims for VA compensation for residuals of 
a stroke, anemia, and diverticulosis, as well as special 
monthly compensation for regular aid and attendance or at the 
housebound rate.  These claims were denied in a March 2001 
rating decision and the veteran filed a notice of 
disagreement in July 2001.  The RO responded with a letter in 
August 2001 requesting that the veteran inform VA if he 
wanted to pursue an appeal through a Decision Review Officer 
or through the traditional appeal process.  However, no reply 
was ever received from the veteran before he died in late 
September 2001.  The appellant filed a timely claim for 
accrued benefits less than one month later in October 2001.  
The claims for VA compensation for residuals of a stroke, 
anemia, and diverticulosis, as well as special monthly 
compensation for regular aid and attendance or at the 
housebound rate, are thus pending matters for a claim for 
accrued benefits.  However, these are not in appellate status 
at the present time, nor are they inextricably intertwined 
with the issues currently on appeal.

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2005).

The Board notes that in the case of Wingo v. West, 11 Vet. 
App. 307 (1998), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran in a claim had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if the veteran had applied for compensation during his 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  The current appeal stems from a claim for 
DIC that was filed in October 2001, after the final rule 
amending 38 C.F.R. § 3.22(a) went into effect.  Therefore, a 
hypothetical claim is not authorized under 38 U.S.C.A. § 
1318.

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, as 
"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision. 

The veteran was not a prisoner of war, he died more than 45 
years following his retirement from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There has been no allegation of clear and 
unmistakable error in any prior decision regarding the rating 
assigned for the veteran's service-connected PTSD with 
dysthymic disorder, nor has the appellant or her 
representative identified any other basis for granting this 
claim.  The "enhanced DIC" benefit provided for in 
38 U.S.C.A. § 1311(a)(2) is only applicable to disabilities 
associated with the veteran's cause of death that were rated 
100 percent eight years prior to the date of death.  As the 
service-connected PTSD with dysthymic disorder is not related 
to the veteran's cause of death, 38 U.S.C.A. § 1311(a)(2) 
does not provide a basis to allow the appellant's DIC claim.  
The Board notes that the service connection claims that were 
pending at the time of the veteran's death would not have 
helped the appellant prevail in her claim for DIC, even if 
service-connection had been granted to any or all of them, as 
the service connection claims were filed in September 2000 
and would thus have had no impact on the essential 
requirement that the late veteran's service-connected 
disabilities be rated at 100 percent for a period of 10 years 
prior to his death.  In essence, the facts of this case are 
not in dispute and the law is dispositive.  Accordingly, the 
claim will be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) or the regulations implementing 
it.  See VAOPGCPREC 5-2004 (June 23, 2004). 


ORDER

Service connection for the veteran's cause of death is 
denied.

Dependency and Indemnity Compensation benefits pursuant to 
38 U.S.C.A. § 1318(b) is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


